           Case 1:20-cv-01651-JLT Document 15 Filed 09/13/21 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID ANTHONY RODRIGUEZ,         )                Case No.: 1:20-cv-1651 JLT
                                      )
12            Plaintiff,              )                ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                (Doc. 14)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On September 10, 2021, the parties stipulated for Plaintiff to have an extension of time to file a
18   motion for summary judgment. (Doc. 14) Jonathan Pena, counsel for Plaintiff, asserts the extension is
19   necessary due to his workload, which includes “about 27 briefs.” (Id. at 2) Mr. Pena reports he also
20   has a “hearing calendar in excess of 25 cases for the remainder of September and a similar calendar in
21   October 2021.” (Id.) The Commissioner does not oppose the request, and it does not appear either
22   party would be prejudiced by the delay. Accordingly, the Court ORDERS: The extension of time
23   (Doc. 14) is GRANTED; and Plaintiff SHALL file a motion for summary judgment no later than
24   November 1, 2021.
25
26   IT IS SO ORDERED.
27      Dated:     September 10, 2021                               _ /s/ Jennifer L. Thurston
28                                                CHIEF UNITED STATES MAGISTRATE JUDGE
